DETAILED ACTION
Claims 1 – 22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 15-18 and 22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kumar (US Patent 9,571,341 B1).
Regarding claims 1-3, 8-10, 15-18 and 22, Kumar discloses these claims for the same reasons as set forth in the previous office action. 
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  Applicant argues:

(2) Kumar fails to disclose “suppressing any clock wake signal received at the select node during a second specified duration following the first specified duration” as recited in claim 16.

Examiner respectfully disagrees for the following reasons.
Regarding argument (1) above, Applicant states the reason in the remark page 7 that “monitoring an input port on a router is not equivalent to monitoring a wire used to transmit clock wake signals around a ring transport”. Examiner respectfully disagrees with application’s position because Kumar discloses monitoring if an interface of the bi-directional ring (Fig. 1a) busy signal is low, that interface is considered by the router to be in idle condition, which idle condition can then be used [Col. 9 line 20 – 22]. It is so well known in the computer arts that when the interface of the bi-directional ring is in idle condition, there is no “clock wake signals” or “enabled clock signal” transmit to the hardware element (input block) via that interface within the bi-directional ring. And, in response to determining the interface idle condition on the ring transport, shutting off the clock and flops in the input block connected to that interface [Col. 9 lines12-27]. Applicant also states another reason that because Kumar fails to teach or suggest transmitting any clock wake signal on an input port of the router. Examiner respectfully disagrees because Kumar does disclose clock-enabling that input interface block after it receives the wake up signal from the host via that interface [Col. 
For all of the foregoing reasons, Examiner respectfully submit that Kumar does disclose “monitoring, at a node of a ring transport of an integrated circuit (IC) device, a wire used to transmit clock wake signals around the ring transport” because Kumar discloses monitoring the interface used to transmit clock enable signal around the ring transport.
Regarding argument (2) above, Kumar clearly discloses in response to determining the interface idle condition [first specified duration] on the bi-directional ring, shut off the clock and flops in the input block connected to that interface [second specified duration] [Col. 9 lines12-27]. In other words, the determining whether the interface of the bi-directional ring is in idle condition happen first and shut off the clock and flops happens after that. So, there is the first specified duration to determine the idle condition of the interface and second specified duration is to shut off the clock and flops based on the determination in the first specified duration. Examiner notes that there are also two specified periods disclosed in claim 1 because the steps of determining the idle condition and suppressing/shutting-off the clock cannot happen in the same specified period or same time. 
.
Allowable Subject Matter
Claims 4-7, 11-14, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 recites the following limitations:
The method of claim 3, further comprising: configuring the first specified duration as a first specified number of clock cycles of a clock signal used to clock the ring transport, the first specified number of clock cycles having a corresponding duration at least equal to a duration needed for a clock wake signal to circle the ring transport; and configuring the second specified duration as a second specified number of clock cycles of the clock signal.
Claim 5 recites the following limitations:
The method of claim 1, further comprising: responsive to a lapse of the first specified duration and to an absence of any data traffic received at the node while in the clock suppression state, configuring the node into a dormant state in which the node is permitted to forward clock wake signals received at the node.

The method of claim 1, further comprising: responsive to receipt of a first data packet at the node while in the clock suppression state: buffering the first data packet at a first buffer of a skid buffer at the node; generating a clock wake signal at the node and transmitting the clock wake signal to the next node in the ring transport; and transmitting the first data packet from the first buffer to the next node following transmission of the generated clock wake signal.
Claim 7 recites the following limitations:
The method of claim 6, further comprising: responsive to receiving a second data packet at the node while buffering the first data packet: buffering the second data packet at a second buffer of the skid buffer; and transmitting the second data packet to the next node following transmission of the first data packet.
Said limitations above, in combination with other limitations of claims 1 and 3 are not disclosed or fairly suggested by the prior arts of records. 
Claims 11-14, 19-21 are allowed for the same reasons as set forth above. 

Conclusion
Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHIL K NGUYEN/            Primary Examiner, Art Unit 2187